


Exhibit 10.19

 

ANNUAL PERFORMANCE AWARD AGREEMENT

FISCAL [     ]

THE TORO COMPANY 2010 EQUITY AND INCENTIVE PLAN

 

This Agreement (this “Agreement”) dated [                  ] (“Grant Date”)
between The Toro Company, a Delaware corporation (“Toro”), and
[                 ] (“you”) sets forth the terms and conditions of a grant to
you of an annual performance award (this “Annual Performance Award”) under The
Toro Company 2010 Equity and Incentive Plan, as amended (the “Plan”).  This
Annual Performance Award is subject to all of the terms and conditions set forth
in the Plan, this Agreement and the Annual Performance Award Acceptance
Agreement should you decide to accept this Annual Performance Award.  All of the
terms in this Agreement and the Annual Performance Award Acceptance Agreement
that begin with a capital letter are either defined in this Agreement or in the
Plan.  Except as otherwise indicated, for purposes of this Agreement and the
Annual Performance Award Acceptance Agreement, any reference to “Employer” shall
mean the entity (Toro or any Affiliate or Subsidiary) that employs you.

 

1.                                      Annual Performance Award.  Subject to
the terms and conditions of this Agreement and the Plan and your consent to
those terms and conditions, Toro hereby grants you this Annual Performance Award
denominated and to be paid if earned entirely in cash, the amount of which will
be based on the achievement of the Performance Goals set forth on Exhibit A to
this Agreement during the Performance Period (as defined below).  For purposes
of this Annual Performance Award, your “Target Potential Payout” is equal to
[                ] of your actual base salary earnings for the fiscal year
ending October 31, [     ], and your “Maximum Potential Payout” is equal to 200%
of your Target Potential Payout; provided, however, that if you are a Covered
Employee your actual base salary earnings taken into account may not exceed your
annual base salary in effect on the Grant Date.

 

2.                                      Performance Period.  The period of time
during which the Performance Goals described in Exhibit A to this Agreement must
be met in order to determine the amount of cash payout under this Annual
Performance Award pursuant to Section 4 of this Agreement is the fiscal year
ending October 31, [      ] (the “Performance Period”).  Except as otherwise
provided in Section 8 of this Agreement, Toro intends to make payment to you
only at the end of the Performance Period and only upon the achievement of the
Performance Goals described in Exhibit A to this Agreement, and except as
otherwise provided in Section 8 of this Agreement, no payment shall be made to
you in settlement of this Annual Performance Award prior to the end of the
Performance Period or if none of the Performance Goals for the Performance
Measures meet the Threshold for payment as described in the table(s) set forth
in Exhibit A to this Agreement.

 

3.                                      Performance Measures; Performance Goals
and Determination of Amount of Payment.

 

a.                                      Except as otherwise provided in this
Section 3 and Exhibit A to this Agreement, the amount of cash payable in
settlement of this Annual Performance Award shall be determined by reference to
the Performance Measures and Performance Goals achieved during the

 

1

--------------------------------------------------------------------------------


 

Performance Period in accordance with the table(s) set forth in Exhibit A to
this Agreement, and may range from 0% to 200% of your Target Potential Payout. 
The Performance Measures and the Performance Goals to be achieved on a
cumulative basis over the Performance Period and their respective weightings and
their respective Threshold, Target and Maximum levels of performance, are
described in the table(s) set forth in Exhibit A to this Agreement.

 

Payouts will be interpolated between Threshold and Target if the Performance
Goals for the Performance Measure attained for the Performance Period falls
between the Threshold and Target percentages specified in the table(s) set forth
in Exhibit A to this Agreement, and will be rounded down to the nearest dollar. 
Payouts will be interpolated between Target and Maximum if the Performance Goals
for the Performance Measure attained for the Performance Period falls between
the Target and Maximum percentages specified in the table(s) set forth in
Exhibit A to this Agreement, and will be rounded down to the nearest dollar.

 

b.                                      Absent the occurrence of a Change of
Control prior to the end of the Performance Period, and to the extent not
previously forfeited or terminated pursuant to Section 5, 6 or 7 of this
Agreement, this Annual Performance Award shall be immediately forfeited and
terminated as of the end of the Performance Period if either:  (i) none of the
Performance Goals for the Performance Measures meet the Threshold for payment as
described in the table(s) set forth in Exhibit A to this Agreement and the
Committee determines that Section 3(c) of this Agreement does not apply, or (ii)
the Committee determines that Section 3(c) of this Agreement applies but
exercises its discretion pursuant to Section 3(d) of this Agreement not to make
any payment.

 

c.                                       In determining whether and to what
extent each Performance Goal has been achieved, the Committee shall exclude from
the calculation of the Performance Goal, applying generally accepted accounting
principles, each of the following events that occurs during the Performance
Period:

 

i.                  any acquisition with projected annual revenues for the first
twelve months post closing greater than $10 million that impacts any Corporate
Performance Goal, unless such acquisition is built into the annual upon which
the Corporate Performance Goal was established;

 

ii.               any externally driven change (e.g, FASB, IFRS, SEC, etc.) in
any accounting or measurement principle that impacts any Corporate Performance
Goal, provided that the cumulative impact of all such changes on a Corporate
Performance Goal results in a net change to the payout that would be made for
such Corporate Performance Goal that is greater than 2% in the aggregate over
the Performance Period;

 

iii.            any impact of currency fluctuations from fiscal plan levels on
Division Performance Goals or Plant Performance Goals; and

 

iv.           any acquisition that impacts any Division Performance Goals,
unless such acquisition is built into the annual plan upon which the Division
Performance Goals were established.

 

2

--------------------------------------------------------------------------------


 

d.                   The actual amount that becomes payable under this Annual
Performance Award based upon achieving the Performance Goals during the
Performance Period may be adjusted downward by the Committee in its sole and
absolute discretion based on such factors as the Committee determines to be
appropriate and/or advisable.

 

4.                                      Settlement; Payment.

 

a.                                      In the event and only upon the
achievement of the “Threshold” level of performance with respect to the
Performance Goals as described in the table(s) set forth in Exhibit A to this
Agreement during the Performance Period, which achievement must be certified in
writing by the Committee following the expiration of the Performance Period, you
will receive such amount in cash up to your Maximum Potential Payout under this
Annual Performance Award as determined pursuant to Section 3 and Exhibit A to
this Agreement and subject to applicable withholding.  If none of the
Performance Goals are achieved at the “Threshold” level of performance or above,
then this Annual Performance Award will be forfeited and canceled and you will
receive no payment in settlement thereof.  You may not receive a greater amount
in cash than your Maximum Potential Payout.

 

b.                                      In the event this Annual Performance
Award is forfeited or cancelled for any reason pursuant to Sections 3, 5, 6 or 7
of this Agreement or otherwise, no payment shall be made in settlement of this
Annual Performance Award.

 

c.                                       Except as provided in paragraph
(d) below, in no event will Toro make payment to you later than March 15 of the
calendar year following the calendar year in which the Performance Period ends.

 

d.                                      Notwithstanding any of the foregoing or
any other provision of this Agreement, in the event you have properly elected to
defer your receipt of any payment pursuant to this Annual Performance Award
under The Toro Company Deferred Compensation Plan, as such plan may be amended
from time to time, or any similar successor plan, you will receive such payment
in accordance with your deferral election.

 

e.                                       The payment pursuant to this Annual
Performance Award shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

5.                                        Effect of Death, Disability,
Retirement or Other Termination of Employment or Other Service.

 

a.                                      In the event your employment or other
service with the Employer is terminated for any reason other than death,
Disability or Retirement and the effective date of such termination is prior to
the date payment is made in settlement of this Annual Performance Award pursuant
to Section 4 of this Agreement or would have been made had there not been a
deferral election in place, this Annual Performance Award will be terminated and
forfeited.

 

b.                                      In the event your employment or other
service with the Employer is terminated by reason of death, Disability or
Retirement and the effective date of such termination is prior to the date
payment is made in settlement of this Annual Performance Award pursuant to
Section 4

 

3

--------------------------------------------------------------------------------


 

of this Agreement or would have been made had there not been a deferral election
in place, this Annual Performance Award will be terminated and forfeited;
provided, however, that the Committee may, in its sole discretion, cause payment
to be made with respect to this Annual Performance Award and in accordance with
the payment terms hereof, but only if otherwise earned for the entire
Performance Period and only with respect to the portion of the Performance
Period completed as of the date of such death, Disability or Retirement.

 

c.                                       Notwithstanding anything to the
contrary in the Plan, and unless otherwise determined by the Committee in its
sole discretion, your termination date shall be the date on which your active
employment or other service ceases and shall not be extended by any notice of
termination of employment or severance period provided to you by contract or
practice of Toro or the Employer or mandated under local law, unless otherwise
required by applicable law.

 

6.                                      Adverse Action.  In addition to the
other rights of the Committee under the Plan, if you are determined by the
Committee, acting in its sole discretion, to have taken any action that would
constitute an Adverse Action, (a) all of your rights under the Plan and any
agreements evidencing an Award granted under the Plan, including this Agreement
evidencing this Annual Performance Award, then held by you shall terminate and
be forfeited without notice of any kind, and (b) the Committee in its sole
discretion may require you to disgorge all or any profits or any other economic
value (however defined by the Committee) made or realized by you, during the
period beginning one (1) year prior to your termination of employment or other
service with the Employer in connection with any Awards granted under the Plan,
including this Annual Performance Award.  This Section 6 shall not apply
following the occurrence of a Change of Control.

 

7.                                      Clawback, Forfeiture or Recoupment.  Any
amounts paid to you under this Annual Performance Award will be subject to the
forfeiture provision contained in Section 13.6(b) of the Plan as well as any
other or additional “clawback,” forfeiture or recoupment policy adopted by Toro
either prior to or after the date of this Agreement.

 

8.                                      Change of Control.  Notwithstanding any
provision of this Agreement to the contrary and subject to the terms of any
separate Change of Control or similar agreement to which you are bound or Change
of Control or similar policy or plan under which you are covered, upon the
occurrence of a Change of Control prior to the end of the Performance Period,
this Annual Performance Award shall be settled by payment of your Target
Potential Payout within 60 days after the Change of Control, unless you have
properly elected to defer your receipt of any payment pursuant to this Annual
Performance Award under The Toro Company Deferred Compensation Plan, as such
plan may be amended from time to time, or any similar successor plan, in which
case, you will receive such payment in accordance with your deferral election.

 

9.                                      No Transfer.  You may not transfer this
Annual Performance Award or any rights granted under this Annual Performance
Award other than by will or applicable laws of descent and distribution or, if
approved by the Committee, pursuant to a qualified domestic relations order
entered into by a court of competent jurisdiction.

 

10.                               Tax Withholding.  Toro or the Employer will
deduct or withhold from the payment issued under this Agreement any federal,
state, local or other taxes of any kind that Toro or the

 

4

--------------------------------------------------------------------------------


 

Employer reasonably determines are required by law to be withheld with respect
to income recognized or will take such other action as may be necessary in the
opinion of Toro or the Employer to satisfy all obligations for the payment of
such taxes.

 

11.                               Performance-Based Compensation.  If you are a
Covered Employee, it is intended that all payments under this Annual Performance
Award constitute “qualified performance-based compensation” within the meaning
Section 162(m) of the Code and the Plan.  This Annual Performance Award is to be
construed and administered in a manner consistent with such intent.

 

12.                               Successors.  All obligations of Toro under the
Plan with respect to this Annual Performance Award shall be binding on any
successor to Toro, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business or assets of Toro.

 

13.                               No Right to Continue Employment or Service. 
Neither the Plan, this Annual Performance Award, the Annual Performance Award
Acceptance Agreement nor any related material shall give you the right to
continue in employment by or perform services to the Employer or shall adversely
affect the right of the Employer to terminate your employment or service
relationship with or without cause at any time.

 

14.                               Electronic Delivery.  Toro, in its sole
discretion, may decide to deliver any documents related to this Annual
Performance Award granted to you under the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Toro or a third party designated by Toro.

 

15.                               Governing Law.  This Agreement and the Annual
Performance Award Acceptance Agreement shall be construed, administered and
governed in all respects under and by the applicable laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation to the substantive law of another
jurisdiction.

 

16.                               Venue.  In accepting this Annual Performance
Award, you are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of the State of Minnesota of the United States of
America to resolve any and all issues that may arise out of or relate to this
Annual Performance Award, this Agreement and the Annual Performance Award
Acceptance Agreement.

 

17.                               Binding Effect.  This Agreement shall be
binding upon Toro and you and its and your respective heirs, executors,
administrators and successors.

 

18.                               Conflict.  To the extent the terms of this
Agreement or the Annual Performance Award Acceptance Agreement are inconsistent
with the Plan, the provisions of the Plan shall control and supersede any
inconsistent provision of this Agreement or the Annual Performance Award
Acceptance Agreement.

 

5

--------------------------------------------------------------------------------


 

19.                               Non-Negotiable Terms.  The terms of this
Annual Performance Award and the Annual Performance Award Acceptance Agreement
are not negotiable, but you may refuse to accept this Annual Performance Award
by notifying Toro’s Vice President, Secretary and General Counsel, or Managing
Director, HR & Total Rewards, as applicable, in writing.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by The Toro
Company and has been executed by you by execution of the attached Annual
Performance Award Acceptance Agreement.

 

 

[                ]

By:

 

 

 

Chairman and CEO

 

7

--------------------------------------------------------------------------------


 

ANNUAL PERFORMANCE AWARD ACCEPTANCE AGREEMENT

[               ]

 

I hereby agree to the terms and conditions governing the Annual Performance
Award as set forth in the Annual Performance Award Agreement, this Annual
Performance Award Acceptance Agreement and as supplemented by the terms and
conditions set forth in the Plan.

 

In accepting the Annual Performance Award, I hereby acknowledge that:

 

(a)                                 The Plan is established voluntarily by Toro,
it is discretionary in nature and it may be modified, amended, suspended or
terminated by Toro at any time, unless otherwise provided in the Plan, the
Annual Performance Award Agreement or this Annual Performance Award Acceptance
Agreement;

 

(b)                                 The grant of the Annual Performance Award is
voluntary and occasional and does not create any contractual or other right to
receive future Annual Performance Awards, or benefits in lieu of Annual
Performance Awards, even if Annual Performance Awards have been granted
repeatedly in the past;

 

(c)                                  All decisions with respect to future Annual
Performance Award grants, if any, will be at the sole discretion of Toro;

 

(d)                                 I am voluntarily participating in the Plan;

 

(e)                                  The Annual Performance Award is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer;

 

(f)                                   In the event I am not an employee of Toro
or any Affiliate or Subsidiary, this Annual Performance Award will not be
interpreted to form an employment contract or relationship with Toro or any
Affiliate or Subsidiary;

 

(g)                                  In consideration of the grant of the Annual
Performance Award, no claim or entitlement to compensation or damages shall
arise from termination of the Annual Performance Award or diminution in value of
the Annual Performance Award resulting from termination of my employment or
service by Toro or the Employer (for any reason whatsoever and whether or not in
breach of applicable labor laws) and I hereby irrevocably release Toro and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by acceptance of the Annual Performance Award, I shall be deemed
irrevocably to have waived my entitlement to pursue such claim;

 

(h)                                 In the event of termination of my employment
or other service (whether or not in breach of local labor laws), my right to
receive a cash payment under the Plan in settlement of

 

8

--------------------------------------------------------------------------------


 

the Annual Performance Award, if any, will terminate effective as of the date of
termination of my active employment or other service as determined in the sole
discretion of the Committee and will not be extended by any notice of
termination of employment or severance period provided to me by contract or
practice of Toro or the Employer or mandated under local law; furthermore, in
the event of termination of my employment or other service (regardless of any
contractual or local law requirements), my right to receive a cash payment in
settlement of the Annual Performance Award after such termination, if any, will
be measured by the date of termination of my active employment or other service
and will not be extended by any notice of termination of employment or severance
period provided to me by contract or practice of Toro or the Employer or
mandated under local law; the Committee shall have the sole discretion to
determine the date of termination of my active employment or other service for
purposes of this Annual Performance Award;

 

(i)                                     Neither Toro nor the Employer is
providing any tax, legal or financial advice, nor is Toro or the Employer making
any recommendations regarding my participation in the Plan or my acceptance of
the Annual Performance Award; and

 

(j)                                    I have been advised to consult with my
own personal tax, legal and financial advisors regarding my participation in the
Plan before taking any action related to the Plan.

 

I hereby acknowledge that I have received electronically a copy of the Plan, the
U.S. Prospectus relating to the Plan and Toro’s most recent Annual Report on
Form 10-K.  I hereby agree to accept electronic delivery of copies of any future
amendments or supplements to the U.S. Prospectus or any future Prospectuses
relating the Plan and copies of all reports, proxy statements and other
communications distributed to Toro’s security holders generally by email
directed to my Toro email address.

 

Note:  If you do not wish to accept the Annual Performance Award on the terms
stated in the Annual Performance Award Agreement or this Annual Performance
Award Acceptance Agreement, please immediately contact Toro’s Vice President,
Secretary and General Counsel or Managing Director, HR & Total Rewards, as
applicable, to decline the grant.

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

 

 

 

Date:

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

ANNUAL PERFORMANCE AWARD AGREEMENT

 

Corporate Performance Measures

 

 

 

 

 

Performance Goal

 

Weighting

 

Performance Measure

 

Threshold
(40% payout)

 

Target
(100% payout)

 

Maximum
(200% payout)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Divisional Performance Measures

 

 

 

 

 

Performance Goal

 

Weighting

 

Performance Measure

 

Threshold
(40% payout)

 

Target
(100% payout)

 

Maximum
(200% payout)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------
